Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Qian (“RAZOR: A Framework for Post-deployment Software Debloating”), in view of Moore (US PGPub 20110083118), in view of Branda (US PGPub 20110099542) and further in view of Byron (US PGPub 20140379666) failed to disclose: a method of refactoring program source code of a software service having a plurality of features, the method comprising: creating a graph of functional dependencies between the plurality of features; measuring a frequency or count of usage for each of a plurality of code paths executed by the software service in a production environment: for each code path having a usage exceeding a given threshold, using the graph of functional dependencies to simulate whether errors would occur during execution of the code path if one or more selected features in the plurality of features were disabled: and for each feature whose disabling would not generate errors during execution of any such code path, automatically refactoring the program source code of the software service to remove the program source code implementing the feature, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art Qian, Moore, Branda and Byron discloses of a method of refactoring program source code of a software service having a plurality of features, the method comprising: creating a graph of functional dependencies between the plurality of features; measuring a frequency or count of usage for each of a plurality of code paths executed by the software service in a production environment: for each code path having a usage exceeding a given threshold, using the graph of functional dependencies to simulate whether errors would occur during execution of the code path if one or more selected features in the plurality of features were disabled.

However, the prior art, Qian, Moore, Branda and Byron failed to disclose the following subject matter such as “for each feature whose disabling would not generate errors during execution of any such code path, automatically refactoring the program source code of the software service to remove the program source code implementing the feature”.
Claim 8 is the product claim, similar to the claim 1, and claim 15 is the system claim, similar to the claim 1. Therefore, claims 1-20 are allowed. 

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 






/JAE U JEON/Primary Examiner, Art Unit 2193